¶23 (dissenting) — I respectfully dissent.
Sweeney, A.C. J.
¶24 Parol evidence tending to contradict the terms of a written contract should not, in the face of oral testimony corresponding with the unambiguous language in the contract, be allowed to nullify the language of the instrument. Randall v. Tradewell Stores, 21 Wn.2d 742, 748, 153 P.2d 286 (1944). If the parol evidence rule does not apply to these facts, it is meaningless.
¶25 The parties do not dispute the facts. Stephany Lopez bought a car from Ramon Reynoso pursuant to an unambiguous, integrated, written contract. The contract states the price as $6,500. Ms. Lopez began missing payments, and Mr. Reynoso repossessed the car. In response to Ms. Lopez’s action for replevin, Mr. Reynoso repudiated the *176plain terms of the written contract and successfully enforced an alleged oral agreement that the price was really $2,000 higher than the written contract price.
¶26 The trial court erred in admitting parol evidence directly contradicting the terms of the written contract.
¶27 The contract Mr. Reynoso now repudiates was his contract. He drafted it. He was responsible for it. Mr. Reynoso included in his contract an ironclad integration clause:
Purchaser agrees that (1) this order includes all the terms and conditions on both the face and the reverse side of, together with any attachments herein referred to. (2) This order cancels and supercedes any prior agreement and as of the date herein comprises the complete and exclusive statement of the terms of this agreement relating to the subject matters covered hereby.
Clerk’s Papers at 58. This language may be “boilerplate.” But, again, it is Mr. Reynoso’s boilerplate. Ms. Lopez did not change the language or add anything to this contract as a result of her discussions with the seller. And while the absence of such a clause suggests that the agreement or purchase order was not the complete agreement of the parties, the inclusion of an integration clause suggests just the opposite. M.A. Mortenson Co. v. Timberline Software Corp., 140 Wn.2d 568, 579-80, 998 P.2d 305 (2000).
¶28 Moreover, even under the Berg v. Hudesman rule, which admits parol evidence to determine the intent of the parties, parol evidence is not admissible to contradict or vary the terms of a fully integrated contract. Berg v. Hudesman, 115 Wn.2d 657, 670, 801 P.2d 222 (1990). This contract was fully integrated. And according to its clear language, the parties intended it to be. Once it is established that an agreement is completely integrated, parol evidence offered to contradict or vary its terms should be rejected. Ban-Co Inv. Co. v. Loveless, 22 Wn. App. 122, 130, 587 P.2d 567 (1978). A central element of any contract is the price. Here, the price is stated as $6,500. The price Mr. Reynoso claims, $8,000, certainly contradicts or varies the terms of this written agreement.
*177¶29 I would, then, enforce the contract as written. If parties to an integrated written contract have a secret handshake agreement to contrary terms, it is the written agreement the courts will enforce.
Review denied at 157 Wn.2d 1003 (2006).